Citation Nr: 0823144	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from January 2000 to 
September 2005 and also May 2007 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for a left knee disorder.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disorder is attributable to his 
active duty.


CONCLUSION OF LAW

A left knee disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The veteran asserts that service connection is warranted for 
his left knee disorder.  During the May 2008 hearing, the 
veteran testified that while in the Army, he was in the radio 
reserve.  The veteran relayed that repetitive use of the left 
knee caused pain and discomfort.  He stated the pain would 
occur two to three times a week.  He also said he experienced 
fatigue and weakness with prolonged use of the left knee.  
The veteran contends that his current left knee disorder is 
attributable to his active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the veteran's service treatment record indicates 
treatment for a left knee disorder.  In January 2003, the 
veteran was seen at sick call for complaints of left knee 
pain.  Thereafter, the veteran returned in February 2003 and 
was placed on physical profile for both of his knees.  He was 
then diagnosed with chronic retropatellar pain syndrome.  

In August 2005, the veteran was afforded a VA examination.  
The VA examiner recorded flexion in both knees to 135 degrees 
without pain.  The VA examiner diagnosed the veteran with 
"[r]ight knee ACL and PCL laxity with bilateral 
retropatellar pain syndrome and bilateral knee strain."  

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for a left knee 
disorder.  The veteran is competent to report that he injured 
his left knee during service, which is supported by the 
numerous sick call reports for left knee treatment.  Thus, 
the Board will concede such injury in service.  It must be 
noted that the veteran is not, on the other hand, competent 
to state that service caused his left knee disorder, as that 
requires a medical opinion or requires objective medical 
evidence.  Regardless, there is no reason for the Board to 
question the veteran's credibility in this case, particularly 
when the veteran reported in May 2008 that he has had 
recurring left knee pain since 2000.

Additionally, the diagnoses provided by the VA examiner in 
the August 2005 report acknowledges the veteran's history of 
an injury in service, and essentially states that the veteran 
currently has a left knee disorder as a result of some type 
of event or injury.  The veteran asserted in his May 2008 
hearing that left knee pain has continued since 2000 and is 
alleviated by staying off his feet and taking Ibuprofen.  The 
Board finds the veteran's statements are credible, as the 
statements are consistent with the objective evidence of 
record.  See Caluza v. Brown, 7 Vet. App. 487, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (Board 
must analyze the credibility and probative value of 
evidence).

Furthermore, in this case, the veteran separated from service 
in September 2005 before returning to the service in May 
2007.  He filed his initial claim for service connection in 
June 2005, approximately two months before discharge from 
service.  This lends credibility to his assertions, too.  The 
veteran clearly has some slight limitation of motion of the 
knee as is evident by the August 2005 results.  At that time 
the veteran demonstrated flexion of the knees to 135 degrees.  
Normal knee flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate 
II.  Additionally, the Board observes that veteran was 
granted service connection for right knee retropatellar pain 
sydrome with laxity in a rating decision of November 2005.

Given the facts of this case, the Board finds that service 
connection for a left knee disorder is warranted.  The appeal 
is granted.

II.  Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for left knee disorder is 
granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


